NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12141

LYNNE BLANCHARD & others1    vs. STEWARD CARNEY HOSPITAL, INC., &
                              others.2



            Suffolk.    November 7, 2016. - May 23, 2017.

 Present:     Gants, C.J., Botsford, Lenk, Hines, Gaziano, Lowy, &
                              Budd, JJ.3


"Anti-SLAPP" Statute. Constitutional Law, Right to petition
     government. Practice, Civil, Motion to dismiss. Words,
     "Based on."



     Civil action commenced in the Superior Court Department on
May 24, 2013.

     Special motions to dismiss were heard by Linda E. Giles, J.

     After review by the Appeals Court, the Supreme Judicial
Court granted leave to obtain further appellate review.




     1
       Gail Donahoe, Gail Douglas-Candido, Kathleen Dwyer, Linda
Herr, Cheryl Hendrick, Kathleen Lang, Victoria Webster, and
Nydia Woods.
     2
       Steward Hospital Holdings, LLC; Steward Health Care
System, LLC; and William Walczak.
     3
       Justice Botsford participated in the deliberation on this
case prior to her retirement.
                                                                     2


     Jeffrey A. Dretler   (Joseph W. Ambash also present) for the
defendants.
     Dahlia C. Rudavsky   (Ellen J. Messing also present) for the
plaintiffs.
     Donald J. Siegel &   Paige W. McKissock, for Massachusetts
AFL-CIO, amicus curiae,   submitted a brief.


    LENK, J.   In the spring of 2011, following reports of abuse

at the adolescent psychiatric unit (unit) of Steward Carney

Hospital, Inc., then president of the hospital, William Walczak,

fired all of the registered nurses and mental health counsellors

who worked in the unit.    Walczak subsequently issued statements,

both to the hospital's employees and to the Boston Globe

Newspaper Co. (Boston Globe), arguably to the effect that the

nurses had been fired based in part on their culpability for the

incidents that took place at the unit.    The plaintiffs, nine of

the nurses who had been fired, then filed suit against the

defendants for, among other things, defamation.

    The hospital defendants4 responded by filing a special

motion to dismiss the defamation claim pursuant to G. L. c. 231,

§ 59H, the "anti-SLAPP" statute.    A Superior Court judge denied

the motion, concluding that the hospital defendants had failed

    4
       For convenience and, in particular, to distinguish them
from other defendants who were named in the complaint but are
not part of this appeal, we refer to Steward Carney Hospital,
Inc. Steward Hospital Holdings, LLC, Steward Health Care System,
LLC, and William Walczak as "the hospital defendants" or "the
defendants."

     We refer to the plaintiffs as "the plaintiff nurses," "the
nurses," or "the plaintiffs" interchangeably as well.
                                                                    3


to meet their threshold burden of showing that the claim was

based solely on their petitioning activity.     The hospital

defendants filed an interlocutory appeal in the Appeals Court as

of right.   See Fabre v. Walton, 436 Mass. 517, 521–522 (2002).

The Appeals Court then reversed the motion judge's decision in

part.   See Blanchard v. Steward Carney Hosp., Inc., 89 Mass.

App. Ct. 97, 98 (2016).   We granted the parties' applications

for further appellate review.   We conclude that a portion of the

plaintiff nurses' defamation claim is based solely on the

hospital defendants' petitioning activity.    The hospital

defendants as special movants thus having satisfied in part

their threshold burden under Duracraft v. Holmes Prods. Corp.,

427 Mass. 156, 167-168 (1998) (Duracraft), the matter must be

remanded to the Superior Court where the burden will shift to

the plaintiff nurses to make a showing adequate to defeat the

motion.

     Under current case law, the plaintiff nurses, as nonmoving

parties, could defeat the special motion only by showing that

the hospital defendants' petitioning activity upon which a

portion of the plaintiff's defamation claim is based was a sham,

i.e., without a reasonable basis in fact or law, a showing that

the record suggests may be difficult to make.    Insofar as the

record also suggests the possibility that the plaintiff nurses'

claim may not have been brought primarily to chill the hospital
                                                                   4


defendants' legitimate exercise of their right to petition,

however, the case underscores a long recognized difficulty in

the statute.   It is one rooted in the fact that both parties

enjoy the right to petition, including the right to seek redress

in the courts.   The anti-SLAPP statute is meant to subject only

meritless SLAPP suits to expedited dismissal, yet it nonetheless

may be used to dismiss meritorious claims not intended primarily

to chill petitioning.

    Because the statute as thus construed remains at odds with

evident legislative intent, and continues to raise

constitutional concerns, we take this opportunity to augment the

framework set forth in the Duracraft case (Duracraft framework)

by broadening the construction of the statutory term "based on."

While a nonmoving party may still defeat a special motion to

dismiss by demonstrating that the special movant's petitioning

activity is a sham, we hold that a nonmoving party's claim also

is not subject to dismissal as one solely based on a special

movant's petitioning activity if the nonmoving party can

establish that its claim was not "brought primarily to chill"

the special movant's legitimate exercise of its right to

petition.   See Duracraft, 427 Mass. at 161 (1998), quoting 1994

House Doc. No. 1520.    On remand, the plaintiff nurses may

attempt to make such a showing in satisfaction of their burden.
                                                                    5


     1.   Background.   The unit at Steward Carney Hospital, Inc.,

in Boston (hospital), is licensed by the Department of Mental

Health (DMH) and the Department of Public Health (DPH).5    In

April, 2011, there were four incidents involving alleged patient

abuse or neglect at the unit.   The hospital immediately reported

these incidents to DMH, DPH, and the Department of Children and

Families.   DMH commenced an investigation into the incidents,

and required that there be no new admissions to the unit.     DMH

also considered revoking the hospital's license to operate the

unit pending the hospital's response to the reports of abuse.

     The hospital soon placed all but a small number of unit

employees, including managers, nurses, and mental health

counsellors, on paid administrative leave.   It also hired Scott

Harshbarger, then senior counsel at the law firm Proskauer

Rose LLP, to conduct an investigation into the incidents, to

recommend remedial actions, and to represent the hospital's

interests in its dealings with the State agencies.   Upon

concluding his investigation, Harshbarger recommended to Walczak

that, in light of what he termed a "code of silence" amongst the

unit's staff, "it would be prudent to replace the current



     5
       The unit typically treats mentally and physically
challenged teenagers in "acute states," who are admitted from
other facilities as a "last resort." Many of them are under the
custody of the Department of Children and Families and have
little involvement with their families.
                                                                   6


personnel in order to ensure quality care for these vulnerable

patients."

     After reviewing Harshbarger's recommendation, Walczak

informed each of the plaintiff nurses that he was terminating

her employment.   The following day, he sent an electronic mail

(e-mail) message to all hospital employees, which began by

noting that the hospital "has a rich tradition of providing

excellent care to [its] patients."   After providing the

hospital's employees with credit for this successful commitment

to patient care, the message continued, in relevant part:

          "Recently, I have become aware of the alleged
     incidents where a number of [hospital] staff have not
     demonstrated this steadfast commitment to patient care. I
     have thoroughly investigated these allegations and have
     determined that these individual employees have not been
     acting in the best interest of their patients, the
     hospital, or the community we serve. As a result, I have
     terminated the employment of each of these individuals."
     In a Boston Globe article about the incidents two days

after the plaintiff nurses were fired, Walczak was quoted as

saying that, when he read Harshbarger's report, he "decided to

replace the nurses and other staff on the unit."6   Walczak said

that the report recommended that he "start over on the unit" and

that his "goal [was] to make it the best unit in the state."

The article noted that Walczak "would not provide details of the

     6
       The article stated that Harshbarger had been investigating
an employee's alleged sexual assault of a patient and
"conditions on the 14-bed locked unit for extremely troubled
teens."
                                                                  7


alleged assault or patient safety concerns, or comment on why

the entire staff was dismissed, given that the allegation

involved one employee and one patient."     Approximately one month

later, the Boston Globe published another article on the

incidents at the hospital, quoting Walczak as stating that

"[t]he Harshbarger report indicated it wasn't a safe situation"

and stating that the report "underscored his decision to fire

the entire staff of the unit."

     In June, 2011, DMH issued its reports on each of the four

incidents.     The reports concerning the first three incidents

concluded that there had been wrongdoing by a single mental

health counsellor, while the fourth report concluded that

unspecified staff on duty during the incident had acted

improperly.7

     2.   Prior proceedings.    In May, 2013, in a five-count

complaint brought against the hospital defendants, along with




     7
       In May, 2011, the union that represented the plaintiff
nurses, the Massachusetts Nurses Association, filed grievances
on behalf of each of the unit's nurses, including each of the
plaintiff nurses. Pursuant to the collective bargaining
agreement between the hospital and this nurses association, the
grievances were subject to arbitration. The first arbitration
involved five of the plaintiff nurses: Douglas, Hendrick, Herr,
Lang, and Woods. The arbitrator found in favor of the nurses
and ordered, inter alia, their reinstatement. The hospital
appealed from that ruling; the appeal is apparently still
pending.
                                                                   8


Harshbarger and Proskauer Rose LLP (Proskauer defendants),8 the

plaintiff nurses claimed that the hospital defendants and the

Proskauer defendants had each defamed them.   The plaintiff

nurses alleged, in one count of their complaint, that the

hospital defendants defamed them both by the e-mail message sent

to hospital employees announcing their terminations, as well as

by communications made to and published by the Boston Globe.

The plaintiff nurses asserted that such statements falsely

suggested that "after a thorough investigation, [Walczak] had

determined . . . that each of the terminated plaintiffs had

demonstrated inadequate commitment to patient care and that each

had provided such deficient patient care that her employment had

to be terminated."9

     In their defamation claim against the Proskauer defendants,

the plaintiff nurses asserted that Harshbarger's preliminary and


     8
       The complaint also included a claim against the hospital
defendants for violation of the healthcare provider
whistleblower statute, G. L. c. 149, § 187, and plaintiffs Lang
and Donahoe claimed that the hospital defendants retaliated
against them for performing their obligations under the
mandatory reporting statute, G. L. c. 119, § 51A. In addition,
all of the plaintiff nurses asserted a claim of intentional or
reckless infliction of emotional distress against Harshbarger
and Proskauer Rose LLP.
     9
       The plaintiff nurses claimed that Walczak's "statements
implied the existence of undisclosed facts, namely, that the
decision to terminate each of the plaintiff nurses was based on
her actions in connection with undisclosed incidents involving
patients in the unit, which were known to Walczak and had been
'thoroughly investigated.'"
                                                                    9


final written reports had defamed them by falsely suggesting

that they had "adhered to a 'code of silence,'" had failed to

report "a variety of problems, . . . including misconduct," of

which they were aware, and had been derelict in their duties in

a number of other respects.

     Both sets of defendants responded by filing special motions

to dismiss the defamation counts under the anti-SLAPP statute.

See G. L. c. 231, § 59H.10    A Superior Court judge allowed the

Proskauer defendants' special motion to dismiss, but denied the

hospital defendants' motion.    The hospital defendants appealed.11

The Appeals Court reversed in part, allowing the defendants'

special motion to dismiss with respect to Walczak's comments to

the Boston Globe, affirming the denial with respect to the e-

mail message, and denying the hospital's motion for attorney's

fees and costs.   Blanchard, 89 Mass. App. Ct. at 98, 111 & n.14.

We granted the parties' cross applications for further appellate

review.

     3.   Discussion   a.   The anti-SLAPP statute.   The

Legislature enacted the anti-SLAPP statute to counteract "SLAPP"


     10
       Both sets of defendants also filed motions to dismiss the
other claims under Mass. R. Civ. P. 12 (b) (6), 365 Mass. 754
(1974). At a hearing on the motions to dismiss, the defendants
waived their motions under rule 12 (b) (6).
     11
       Defendants Harshbarger and Proskauer Rose LLP filed a
stipulation of dismissal prior to the proceedings in the Appeals
Court, and they have no role in this appeal.
                                                                      10


suits, defined broadly as "lawsuits brought primarily to chill

the valid exercise of the constitutional rights of freedom of

speech and petition for the redress of grievances."         Duracraft,

427 Mass. at 161, quoting 1994 House Doc. No. 1520.       See G. L.

c. 231, § 59H.     See also Cardno ChemRisk, LLC, v. Foytlin, 476

Mass. 479, 488 n.14 (2017) (explaining catalyst for

legislation).     The main "objective of SLAPP suits is not to win

them, but to use litigation to intimidate opponents' exercise of

rights of petitioning and speech."      Duracraft, supra.     To

forestall such suits, the anti-SLAPP statute provides a

"procedural remedy for early dismissal of the disfavored"

lawsuits.   Id.    This remedy is the special motion to dismiss,

which can be brought prior to engaging in discovery, and is

intended to dispose of "civil claims, counterclaims, or cross

claims" that are based solely on a party's exercise of its right

to petition.      See G. L. c. 231, § 59H.   The statute also

mandates the award of attorney's fees to successful special

movants.    Id.

    To prevail on such a motion, a special movant, such as the

hospital defendants here, "must make a threshold showing through

pleadings and affidavits that the claims against it 'are "based

on" the petitioning activities alone and have no substantial

basis other than or in addition to the petitioning activities.'"

Fustolo v. Hollander, 455 Mass. 861, 865 (2010), quoting
                                                                  11


Duracraft, supra at 167-168.   See Fabre, 436 Mass. at 524

(special movant must demonstrate that "the only conduct

complained of is . . . petitioning activity").12   The anti-SLAPP

statute defines a party's exercise of its right to petition

broadly to include:

          "[1] any written or oral statement made before or
     submitted to a legislative, executive, or judicial body, or
     any other governmental proceeding; [2] any written or oral
     statement made in connection with an issue under
     consideration or review by a legislative, executive, or
     judicial body, or any other governmental proceeding; [3]
     any statement reasonably likely to encourage consideration
     or review of an issue by a legislative executive, or
     judicial body or any other governmental proceeding; [4] any
     statement reasonably likely to enlist public participation
     in an effort to effect such consideration; or [5] any other
     statement falling within constitutional protection of the
     right to petition government."

G. L. c. 231, § 59H.

     If the hospital defendants are able to make a threshold

showing that the plaintiff nurses' claim is based solely on the

hospital defendants' petitioning activities, the burden shifts

to the plaintiff nurses to establish "by a preponderance of the

evidence that the [hospital defendants] lacked any reasonable


     12
       The statute also requires a special movant to demonstrate
that it was exercising "its own right of petition" in both the
statutory and the constitutional sense. See Cardno ChemRisk,
LLC v. Foytlin, 476 Mass. 479, 486-489 (2017); G. L. c. 231,
§ 59H ("In any case in which a party asserts that the civil
claims, counterclaims, or cross claims against said party are
based on said party's exercise of its right of petition under
the [C]onstitution of the United States or of the
[C]ommonwealth, said party may bring a special motion to
dismiss").
                                                                   12


factual support or any arguable basis in law for its petitioning

activity," Baker v. Parsons, 434 Mass. 543, 553-554 (2001), and

that the hospital defendants' sham petitioning activity caused

the plaintiff nurses "actual injury."    G. L. c. 231, § 59H.   See

Fustolo, 455 Mass. at 865.

     b.   Petitioning activity.   As part of its threshold burden,

the hospital defendants must show that the conduct complained of

constitutes the exercise of its right to petition.    See Baker,

434 Mass. at 550.   The hospital defendants contend that the

motion judge erred in determining that Walczak's communications

to the Boston Globe and to the hospital employees did not

constitute petitioning activity under the anti-SLAPP statute.

The hospital defendants argue that Walczak's statements to the

Boston Globe, and his e-mail message to all hospital employees,

were the exercise of the hospital defendants' right to petition

because such statements were made "in connection with an issue

under consideration or review by a legislative, executive, or

judicial body, or any other governmental proceeding."13   See

G. L. c. 231, § 59H.   Given that DMH was considering whether to

revoke the hospital's license to operate the unit when the

statements were made, the hospital defendants contend that both

communications were part of the hospital's efforts to maintain

     13
       The defendants do not contend that Walczak's
communications fall under any of the other definitions of
petitioning activity in the anti-SLAPP statute.
                                                                  13


its license to operate the unit by demonstrating that it was

taking remedial steps.

    The initial question before us is thus whether Walczak's

communications to the Boston Globe and to the hospital employees

were each made "in connection with" DMH's investigation of the

incidents and its decision regarding the hospital's license to

operate the unit, such that they constitute petitioning activity

under the anti-SLAPP statute.   In determining whether statements

constitute petitioning, "we consider them in the over-all

context in which they are made."   North Am. Expositions Co. Ltd.

Partnership v. Corcoran, 452 Mass. 852, 862 (2009).   To fall

under the "in connection with" definition of petitioning under

the anti-SLAPP statute, a communication must be "made to

influence, inform, or at the very least, reach governmental

bodies -- either directly or indirectly."   Id., quoting Global

NAPs, Inc. v. Verizon New England, Inc., 63 Mass. App. Ct. 600,

605 (2005).   The key requirement of this definition of

petitioning is the establishment of a plausible nexus between

the statement and the governmental proceeding.

    The archetypical demonstration of this nexus involves a

party's statement regarding an ongoing governmental proceeding

made directly to a governmental body.   See, e.g., Office One,

Inc. v. Lopez, 437 Mass. 113, 123 (2002) (communications with

Federal Deposit Insurance Corporation seeking favorable outcome
                                                                   14


constituted petitioning activity).14   Failing something this

clear cut, courts look to objective indicia of a party's intent

to influence a governmental proceeding.   See North Am.

Expositions Co. Ltd. Partnership, 452 Mass. at 862-863

(statement was petitioning activity where context in which it

was made suggested it was intended to influence governmental

body).    This intent to influence is manifested in statements

that are "closely and rationally related to the [governmental

proceeding]" and "in furtherance of the objective served by

governmental consideration of the issue under review."    Plante

v. Wylie, 63 Mass. App. Ct. 151, 159 (2005).    Contrast Global

NAPs, Inc., 63 Mass. App. Ct. at 607 (statements to newspaper

containing oblique reference to defendant's petitioning activity

not protected under anti-SLAPP statute); Burley v. Comets

Community Youth Ctr., Inc., 75 Mass. App. Ct. 818, 823 (2009)

(defendant failed to demonstrate "statements were made in

conjunction with its protected petitioning activity . . . as

opposed to being incidental observations that were not tied to

the petitioning activity in a direct way" [quotations and

citation omitted]).


     14
       Such activity also would fall under the first definition
of petitioning activity in the anti-SLAPP statute. See G. L.
c. 231, § 59H (defining petitioning activity as "any written or
oral statement made before or submitted to a legislative,
executive, or judicial body, or any other governmental
proceeding . . . .").
                                                                   15


     We turn to the two types of communications at issue here.

     i.   Statements to the Boston Globe.   Walczak's statements

to the Boston Globe commented on DMH's inquiry into the

incidents of abuse at the unit, and the hospital's attempts to

address the situation.   Walczak's comments had a plausible nexus

to DMH's investigation based on their content and the high

likelihood that they would influence or at least reach DMH.

     Based on their content, it can be reasonably inferred that

Walczak's statements to the Boston Globe were intended to

demonstrate to DMH the hospital's public commitment to address

the underlying problems at the unit.   It is undisputed that DMH

was considering whether to revoke the hospital's license to

operate the unit at the time that Walczak made his comments to

the Boston Globe.   DMH's decision whether to do so turned on the

hospital's implementation of remedial steps to prevent future

incidents.15   The content of Walczak's statements directly

addresses DMH's concern.

     In the first article, published on May 28, 2011, Walczak's

statements implied that he had decided to terminate the nurses'

employment as a remedial action, based on Harshbarger's


     15
       The then director of licensing at the Department of
Mental Health (DMH) testified at an arbitration hearing
regarding the nurses' claim for reinstatement to the unit that
the decision whether to revoke the hospital's license to operate
the unit centered on the hospital's "plan . . . to make [the
situation] right."
                                                                  16


recommendation.   He is quoted as stating that the Harshbarger

report described "serious concerns about patient safety and

quality of care on the unit" and that the report recommended he

"start over on the unit."   Walczak's statements in the second

article, dated June 22, 2011, noted that the Harshbarger report

indicated "it wasn't a safe situation [at the unit]" and that

the reports of additional incidents "required a much deeper look

at what was going on in the unit."16   In both of these

statements, Walczak emphasized that he was following the advice

contained in the Harshbarger report in addressing the unit's

problems.

     By making clear that the hospital was following

Harshbarger's recommendations, the statements communicated to

readers, likely including some of the licensing decision makers

at DMH, that progress was occurring at the hospital, and that

its license to operate the unit should not be revoked.    These

statements were neither "tangential" nor "unrelated to

governmental involvement," Global NAPs, Inc., 63 Mass. App. Ct.

at 607, but rather went to the heart of a government agency's

decision whether to terminate the hospital's license to operate

the unit.   The statements directly related to DMH's then-pending

investigation and, in particular, to DMH's decision whether to

     16
       The article noted that, at the time, DMH had confirmed
the first three incidents at the unit and was still
investigating the fourth asserted incident of abuse.
                                                                      17


pull the plug on the hospital's license for the unit.     Walczak's

statements can fairly be said to have been "closely and

rationally related" to DMH's investigation and "in furtherance

of the objective" of the hospital's petitioning -- the

preservation of the hospital's license to operate the unit.

Plante, 63 Mass. App. Ct. at 159.

    Walczak's statements, moreover, were issued in a manner

that was likely to influence or, at the very least, reach DMH.

He made his statements to the Boston Globe, a newspaper "widely

circulated in Boston and throughout the Commonwealth."       Brauer

v. Globe Newspaper Co., 351 Mass. 53, 54 (1966).    Decision

makers at DMH, and members of the public wishing to weigh in on

the licensing decision, could reasonably have been expected to

read Walczak's statements.    The timing of Walczak's statements

to the Boston Globe indicates, as well, a plausible nexus

between the communications and DMH's licensure decision, the

statements having been made while DMH's investigation was still

ongoing.

    The plaintiff nurses contend that Walczak made the

statements primarily to defend the unit's reputation to the

public.    This goal, however, hardly can be seen as unrelated to

the hospital's objective of convincing DMH to leave intact the

hospital's license to operate the unit.    The greater the

public's confidence in and support for the hospital, the more
                                                                    18


complex any decision to revoke the hospital's license to operate

the unit would become.     Ulterior motives, in any event, do not

bear on the petitioning nature of the statements to the Boston

Globe.   See North Am. Expositions Co. Ltd. Partnership, 452

Mass. at 863 ("the fact that . . . speech involves a commercial

motive does not mean it is not petitioning").     Accordingly, we

conclude that Walczak's statements to the Boston Globe were

protected petitioning activity under the anti-SLAPP statute.

    ii.      Internal e-mail message.   In contrast, Walczak's e-

mail message to all hospital employees concerning the

termination of the plaintiff nurses' employment was not

petitioning activity.     Neither the content of the e-mail

message, nor any evidence offered by the hospital defendants,

suggests any audience for the message other than hospital

employees.    The explanation of troubling events at their

workplace that was presented to hospital employees in an e-mail

message by the hospital's president has no plausible nexus to

the hospital's efforts to sway DMH's licensing decision.

    In this regard, the defendants have not shown that the e-

mail message to employees had reached, or was reasonably likely

to reach, DMH.    A private statement to a select group of people

does not, without more, establish a plausible nexus to a

governmental proceeding.     It stands to reason that statements

cannot be "in furtherance of" petitioning the government if they
                                                                   19


are not reasonably geared to reaching it.    Plante, 63 Mass. App.

Ct. at 159.   The defendants have not shown that the hospital or

someone on its behalf had forwarded the e-mail message to DMH or

even had informed DMH that it had been sent to hospital

employees.    Nor have the defendants shown that someone in the

hospital's employ receiving the e-mail message reasonably would

be expected to or did communicate its message to DMH.     Walczak's

conclusory affidavit stating that he intended the e-mail message

to come to DMH's attention17 does not indicate any mechanism

through which the statement could arrive at the agency.18    See

Burley, 75 Mass. App. Ct. at 823-824 (defendants' message to

employees was not petitioning activity despite defendants'

contention that they intended message to be conveyed to police).




     17
       Walczak attested that he had sent the electronic mail (e-
mail) message "not only to communicate to the hospital employees
what was happening, but to give assurances to the regulatory
agencies" in the process of determining whether to revoke the
hospital's license to operate the unit "that the deficiencies
which ha[d] been reported on the [u]nit would not continue."
Yet the defendants fail to establish that DMH likely would have
encountered the message, let alone that what employees were told
would influence DMH's decision concerning the hospital's license
to operate the unit.
     18
       The defendants also note that, in his affidavit,
Harshbarger stated that he communicated to the general counsel
of DMH, "the action [that the hospital's] leadership was taking
in response to the [i]ncidents." Harshbarger's summation of the
hospital's efforts, however, does not affect the analysis of
whether Walczak's e-mail message was intended to or did
influence DMH.
                                                                     20


Walczak's intent alone does not suffice in the circumstances to

establish the requisite nexus.

    Moreover, nothing in the content of the e-mail message

itself, stating in essence that the terminated nurses deviated

from the hospital's "rich tradition of providing excellent care

to [its] patients," suggests that it was intended to influence

or reach DMH.   The e-mail message begins by lauding the

hospital's "performance on national quality and safety

standards," and notes that the "employees and caregivers at" the

hospital are the reason for its exemplary performance.     Walczak

then states that he had "thoroughly investigated" allegations

concerning the incidents at the unit, "determined that [the

plaintiff nurses] have not been acting in the best interest of

their patients, the hospital, or the community we serve," and

concluded by addressing the plaintiff nurses' termination.

There is nothing in this text to suggest that it was intended to

influence, inform, or reach anyone other than the hospital

employees to whom an explanation of concerning events at their

workplace was given.

    In light of this, we conclude that while Walczak's

statements to the Boston Globe were protected petitioning

activity, his e-mail message to hospital employees was not an

exercise of the hospital defendants' right of petition.
                                                                   21


    c.   The meaning of "based on."   Given the foregoing, the

hospital defendants take the view that they have met their

threshold burden by showing that the portion of the defamation

claim based on the Boston Globe articles is solely based on such

petitioning activity.   They maintain that, if the nurses cannot

show that this petitioning activity was, in essence, a sham, so

much of their claim as asserts that the Boston Globe statements

defamed them should be dismissed, with the plaintiff nurses made

to pay a proportionate amount of the defendants' legal fees and

costs.   The plaintiff nurses, in contrast, maintain that,

because some of their unitary defamation claim rests on

nonpetitioning activity, the hospital defendants fail to show

that the defamation claim is solely based on the defendants'

petitioning activity.

    Although we have said that a complaint should be evaluated

count by count for anti-SLAPP purposes, see Wenger v. Aceto, 451

Mass. 1, 9 (2008) (granting special motion to dismiss with

respect to two specific counts in nonmoving party's complaint),

we have not had occasion to consider whether, at the threshold

burden stage, the special movant can meet its burden by showing

that a portion of the nonmoving party's claim is based on

petitioning activity.   Because the outcome of the threshold

burden inquiry so often proves dispositive of the special

motion, the permutations of that preliminary stage have largely
                                                                   22


occupied the field of appellate consideration.19   This case

involves yet another variation on that theme.   However, it also

involves more than that.


     19
        Twelve out of the seventeen cases decided by this court
and the majority of the cases decided by the Appeals Court that
address the anti-SLAPP statute in depth have centered on the
special movant's threshold burden. This appellate jurisprudence
has split the special movant's threshold burden into three
parts. First, the special movant must establish that its
complained of conduct is petitioning activity. See, e.g.,
Hanover v. New England Regional Council of Carpenters, 467 Mass.
587, 590-595 (2014); Marabello v. Boston Bark Corp., 463 Mass.
394, 397-400 (2012); North Am. Expositions Co. Ltd. Partnership
v. Corcoran, 452 Mass. 852, 861-862 (2009); Cadle Co. v.
Schlichtmann, 448 Mass. 242, 250 (2007); Global NAPs, Inc. v.
Verizon New England, Inc., 63 Mass. App. Ct. 600, 606-607
(2005). Second, the special movant must establish that the
activity is its own petitioning activity. See, e.g., Cardno
ChemRisk, LLC, 476 Mass. 485, 486 (2017); Fustolo v. Hollander,
455 Mass. 861, 869 (2010); Kobrin v. Gastfriend, 443 Mass. 327,
330 (2005). Third, the special movant must demonstrate that the
nonmoving party's claims are solely based on its petitioning
activity. See, e.g., Matter of the Discipline of Attorney, 442
Mass. 660, 673-674 (2004); Office One, Inc. v. Lopez, 437 Mass.
113, 121-123 (2002); Fabre v. Walton, 436 Mass. 517, 522-523
(2002); McLarnon v. Jokisch, 431 Mass. 343, 348 (2000);
Duracraft Corp. v. Holmes Products Corp., 427 Mass. 156, 167-168
(1998).

     Similarly, Appeals Court cases construing the anti-SLAPP
statute center chiefly on the nonmoving party's threshold
burden. See Chiulli v. Liberty Mut. Ins., Inc., 87 Mass. App.
Ct. 229, 234 (2015); Keystone Freight Corp. v. Bartlett Consol.,
Inc., 77 Mass. App. Ct. 304, 316 (2010); Brice Estates, Inc. v.
Smith, 76 Mass. App. Ct. 394, 396-397 (2010); Burley v. Comets
Community Youth Ctr., Inc., 75 Mass. App. Ct. 818, 823-824
(2009); Dickey v. Warren, 75 Mass. App. Ct. 585, 588-589 (2009),
cert. denied, 560 U.S. 926 (2010); Ehrlich v. Stern, 74 Mass.
App. Ct. 531, 537-538 (2009); Guiffrida v. High Country
Investor, Inc., 73 Mass. App. Ct. 225, 243 (2008); Moriarty v.
Mayor of Holyoke, 71 Mass. App. Ct. 442, 447-448 (2008); Fisher
v. Lint, 69 Mass. App. Ct. 360, 363-365 (2007); SMS Financial V,
LLC v. Conti, 68 Mass. App. Ct. 738, 745-747 (2007); Kalter v.
                                                                  23


    Each of the positions advanced by the parties as to what

solely based on should entail at the threshold burden stage has

some merit, but our resolution of that issue cannot reach or

settle the deeper problem that is laid bare in this appeal.

That problem is whether the plaintiff nurses' defamation claim

is, in fact, a "SLAPP" suit at all.   Otherwise put, even if it

were shown that the Boston Globe based portion of the nurses'

defamation claim arises from and is, in that limited sense,

solely based on their hospital employer's quite legitimate

petitioning activity, it nevertheless remains unclear whether

this qualifies as a disfavored "SLAPP" suit meriting early

dismissal.   Under current case law, the inquiry ends without



Wood, 67 Mass. App. Ct. 584, 586-591 (2006); Global NAPS, Inc.,
supra at 603-607; Wynne v. Creigle, 63 Mass. App. Ct. 246, 251-
255 (2005); Plante v. Wylie, 63 Mass. App. Ct. 151, 157-161
(2005); Adams v. Whitman, 62 Mass. App. Ct. 850, 852-858 (2005);
MacDonald v. Paton, 57 Mass. App. Ct. 290, 294-295 (2003);
Ayasli v. Armstrong, 56 Mass. App. Ct. 740, 748-749 (2002).

     By contrast, only a handful of cases from this court
address the nonmoving party's second-stage burden under the
anti-SLAPP statute in a substantial way. See Van Liew v.
Stansfield, 474 Mass. 31, 36-41 (2016); Benoit v. Frederickson,
454 Mass. 148, 153-154 (2009); Wenger v. Aceto, 451 Mass. 1, 6-9
(2008); Fabre, 436 Mass. at 524-525; Baker v. Parsons, 434 Mass.
543, 553-554 (2001). Similarly, only a smattering of Appeals
Court opinions address substantively the nonmoving party's
burden. See The Gillette Co. v. Provost, 91 Mass. App. Ct. 133,
137-140 (2017); Demoulas Super Mkts. v. Ryan, 70 Mass. App. Ct.
259, 263-268 (2007); DiPiero v. Burke, 70 Mass. App. Ct. 154,
158-161 (2007); Garabedian v. Westland, 59 Mass. App. Ct. 427,
434 (2003); Donovan v. Gardner, 50 Mass. App. Ct. 595, 599-601
(2000); Vittands v. Sudduth, 49 Mass. App. Ct. 401, 414-415
(2000).
                                                                    24


permitting confirmation that the fundamental statutory concern

is satisfied, much like the proverbial unacknowledged elephant

in the room.   To ensure that only "SLAPP" suits -- those without

merit primarily brought to chill legitimate petitioning

activities -- are subject to early dismissal and its attendant

financial penalties, we conclude that the statutory term "based

on" must be accorded broader meaning than it has at present.

    We turn first, then, to what the threshold burden demands

of the special movant seeking early dismissal under the anti-

SLAPP statute.   In essence, the Duracraft framework imposes the

threshold burden as an initial screening device, requiring the

special movant to show in the first instance that the claims

against it in fact arose only from its own petitioning

activities.    It stands to reason that, in doing so, the special

movant must take the adverse complaint as it finds it, and

cannot fairly be expected to overcome the manner in which a

nonmoving party has chosen to structure its complaint.    Thus,

however reasonable it may have been for the nurses to frame

their defamation claim against the hospital defendants as one

count including two types of communications, we agree with the

Appeals Court that, when ascertaining whether petitioning

activity is the sole basis of a claim, the structure of the

nonmoving party's complaint ordinarily cannot be dispositive of

the matter.    See Blanchard, 89 Mass. App. Ct. at 111 n.13.   Were
                                                                  25


it otherwise, nonmoving parties could undercut the anti-SLAPP

statute and its salutary purpose by combining into a single

count claims that are based on both petitioning and

nonpetitioning activities.   Where, as here, the claim structured

as a single count readily could have been pleaded as separate

counts, a special movant can meet its threshold burden with

respect to the portion of that count based on petitioning

activity.

      That being said, the plaintiff nurses' contrary position as

to the scope of the threshold burden finds support in Erhlich v.

Stern, 74 Mass. App. Ct. 531, 536 (2009), which notes the

considerable potency of the sweeping early dismissal remedy

provided by the anti-SLAPP statute.   In an effort to assure that

this remedy is confined only to suits meriting such harsh

treatment, the Appeals Court construed the threshold burden

strictly, stating that "the anti-SLAPP inquiry produces an all

or nothing result as to each count the complaint contains . . .

and the statute does not create a process for parsing counts to

segregate components that can proceed from those that cannot."

Id.   While, as explained, we depart from the Ehrlich view of the

threshold burden, we recognize the well-founded concerns that

underlie it and that prompt us now to revisit the Duracraft

framework.
                                                                   26


     Under current law, there are only two ways for a nonmoving

party, such as the nurses here, to resist the early dismissal of

their claim as a "SLAPP" suit.   One way is to argue that the

special movant has not met its threshold burden.   Failing that,

the other way is to argue that the special movant's petitioning

activity was not legitimate but instead a sham, i.e., lacking

any reasonable basis in fact or law.   Because it is often

difficult to make the latter showing,20 the dispositive issue

tends to be whether the special movant's threshold burden has

been met.   But, as this case illustrates, even where that burden

has been met and the petitioning activity in question may be

entirely legitimate, such inquiry is not entirely adequate to

the task of determining whether the special motion should be

allowed.

     Particularly in instances where, as here, the classic

indicia of a "SLAPP" suit, see Duracraft, 427 Mass. at 161-162,

     20
       Under current case law, in order to meet its second-stage
burden under the anti-SLAPP statute, a nonmoving party must, in
essence, demonstrate through pleadings and affidavits that there
is no credible factual or legal basis for the special movant's
petitioning activities. See Benoit, 454 Mass. at 154 n.7;
Wenger, 451 Mass. at 7-8. Given the high bar for nonmoving
parties that this generally represents, it is little wonder that
the plaintiff nurses focused almost entirely on the hospital
defendants' purported failure to meet their threshold burden.
See Blanchard, 89 Mass. App. Ct. at 109 (concluding that
plaintiff nurses did not attempt to make showing that hospital
defendants' statements to Boston Globe were "devoid of factual
or legal support" and thus failed to meet their second-stage
burden).
                                                                  27


appear to be absent,21 the present framework does not provide

adequate means to distinguish between meritless claims targeting

legitimate petitioning activity and meritorious claims with no

such goal.22   It is only the former, the actual "SLAPP" suit,

that the Legislature intended to stop early in its tracks.     The

Legislature did not intend the expedited remedy it provided, the

special motion to dismiss, to be used instead as a cudgel to

forestall and chill the legitimate claims -- also petitioning

activity -- of those who may truly be aggrieved by the sometimes

collateral damage wrought by another's valid petitioning

activity.   We are mindful that the threshold burden was itself

crafted to address this underlying concern and its genesis

accordingly remains instructive.




     21
       Contrast Cardno ChemRisk, LLC, 476 Mass. at 480-483 &
n.10, where the plaintiff nonmoving party, an established
scientific consulting firm, brought defamation claims in two
States against individual environmental activists of modest
means, while not having brought such claims against parties of
apparent financial capacity and public stature who had published
similar allegedly defamatory statements. Following its receipt
of discovery from the individual defendants but before
responding to the defendants' discovery requests, and during the
pendency of the defendants' ultimately successful appeal from
the denial of their special motion to dismiss, the plaintiff
moved voluntarily to dismiss its lawsuit; the motion was denied.
Id. at 483 n.8.
     22
       The plaintiff nurses, for their part, maintain that they
supported the goal of the hospital defendants' petitioning,
which was to preserve the hospital's license to operate the
unit.
                                                                     28


    The threshold burden, not appearing in the anti-SLAPP

statute itself, was prudently imposed upon special movants as a

means of bridging the discrepancy between the statute's evident

purpose and its language and, thereby, of addressing

constitutional concerns otherwise raised.     Duracraft, 427 Mass.

at 167-168.   While the Legislature passed the anti-SLAPP statute

to counteract "meritless" lawsuits brought to chill a party's

petitioning activity, i.e., "SLAPP" suits, id. at 161, the

Duracraft court realized that the "statutory language fails to

track and implement such an objective."     Id. at 166.   See id. at

163 ("In the statute as enacted, the Legislature . . . did not

address concerns over its breadth and reach, and ignored its

potential uses in litigation far different from the typical

SLAPP suit").

    The statute as written does not focus on ascertaining

whether the nonmoving party's claim is in fact a "SLAPP" suit.

Instead, it looks only to whether the special movant's own

legitimate petitioning activity forms the basis of that claim.

This leaves open the possibility that a special movant, whose

legitimate petitioning activity forms the basis of a meritorious

adverse claim that is not primarily geared toward chilling such

petitioning, may nonetheless use the special motion to eradicate
                                                                  29


that nonmoving party's adverse claim.23   As has long been

recognized, this potential infringement of an "adverse party's

exercise of its right to petition, even when it is not engaged

in sham petitioning . . . has troubled judges and bedeviled the

statute's application."   Duracraft, 427 Mass. at 166-167.24


     23
       The Illinois Supreme Court described the problem
succinctly when addressing Illinois's anti-SLAPP law, which in
many respects mirrors that of the Commonwealth. The court
wrote:

          "The sham exception tests the genuineness of the
     defendants' acts; it says nothing about the merits of the
     plaintiff's lawsuit. It is entirely possible that
     defendants could spread malicious lies about an individual
     while in the course of genuinely petitioning the government
     for a favorable result. For instance, in the case at bar,
     plaintiff alleges that defendants defamed him by making
     statements that plaintiff abused children, did not get
     along with colleagues, and performed poorly at his job.
     Assuming these statements constitute actionable defamation,
     it does not follow that defendants were not genuinely
     attempting to achieve a favorable governmental result by
     pressuring the school board into firing the plaintiff. If
     a plaintiff's complaint genuinely seeks redress for damages
     from defamation or other intentional torts and, thus, does
     not constitute a SLAPP, it is irrelevant whether the
     defendants' actions were genuinely aimed at procuring
     favorable government action, result, or outcome" (footnote
     and quotations omitted).

Sandholm v. Kuecker, 2012 IL 111443, ¶ 53.
     24
       Both the United States Constitution and the Massachusetts
Declaration of Rights provide a right to petition that includes
the right to seek judicial resolution of disputes. Sahli v.
Bull HN Information Sys., Inc., 437 Mass. 696, 700-701 (2002)
(noting "constitutional right to seek judicial resolution of
disputes under the First Amendment to the United States
Constitution and art. 11 of the Massachusetts Declaration of
Rights"). See First Amendment ("Congress shall make no
law . . . abridging . . . the right of the people . . . to
                                                                   30


       To ameliorate this constitutional infirmity and to ensure

that only "SLAPP" suits are subject to dismissal, the Duracraft

court imposed upon special movants the burden of showing that

the claims against them are "solely based on" protected

petitioning activity.    See Duracraft, 427 Mass. at 165, 167

("Because the Legislature intended to immunize parties from

claims 'based on' their petitioning activities, we adopt a

construction of 'based on' that would exclude motions brought

against meritorious claims with a substantial basis other than

or in addition to the petitioning activities implicated").      The

goal of this framework was to "distinguish meritless from

meritorious claims, as was intended by the Legislature."     Id. at

168.

       While the Duracraft framework limited the reach of the

statute and mitigated the problem, subsequent experience has

shown that it did not eliminate it.    The statute continues to

permit, in certain circumstances, the expedited dismissal of a

nonmoving party's meritorious claim that does not seek primarily

to chill protected petitioning activity, i.e., non"SLAPP" suits.


petition the Government for a redress of grievances."); art. 11
("Every subject of the Commonwealth ought to find a certain
remedy, by having recourse to the laws, for all injuries or
wrongs which he may receive in his person, property, or
character"); art. 19 of the Massachusetts Declaration of Rights
("The people have a right . . . to request of the legislative
body, by the way of . . . petitions . . . redress of the wrongs
done them, and of the grievances they suffer"). See also
Kobrin, 443 Mass. at 333.
                                                                  31


The reason the statute can still "be misused to allow motions

for expedited dismissal of nonfrivolous claims in contravention

of the Legislature's intent," Matter of the Discipline of an

Attorney, 442 Mass. 660, 673 (2004), is its exclusive focus on

the special movant's petitioning activity in determining whether

the nonmoving party's claim is a "SLAPP" suit.   Without also

considering the nonmoving party's claim, however, a court cannot

adequately assess whether it is a meritless "SLAPP" suit aimed

primarily at chilling a special movant's right to petition or,

instead, a valid exercise of the nonmoving party's own right to

petition.

    d.   Augmenting the Duracraft framework.    To ensure that the

anti-SLAPP statute will "distinguish meritless from meritorious

claims, as was intended by the Legislature," Duracraft, 427

Mass. at 168, we once again narrow the problematic sweep of the

statute by broadening the meaning of the term "based on."     A

nonmoving party's claim is not subject to dismissal as one

"based on" a special movant's petitioning activity if, when the

burden shifts to it, the nonmoving party can establish that its

suit was not "brought primarily to chill" the special movant's

legitimate exercise of its right to petition.    See Duracraft,

427 Mass. at 161, quoting 1994 House Doc. No. 1520.   In other

words, a claim that is not a "SLAPP" suit will not be dismissed.
                                                                   32


    As a practical matter, the expedited special motion to

dismiss will proceed as follows, still in essentially two

stages, taking place early in the litigation and with limited

discovery available only by leave of court.   See G. L. c. 231,

§ 59H.   At the first stage, a special movant must demonstrate

that the nonmoving party's claims are solely based on its own

petitioning activities.   This is the familiar Duracraft

threshold inquiry, which will remain unchanged.   At the second

stage, if the special movant meets this initial burden, the

burden will shift, as it does now, to the nonmoving party.      The

nonmoving party may still prevail, as at present, by

demonstrating that the special movant's petitioning activities

upon which the challenged claim is based lack a reasonable basis

in fact or law, i.e., constitute sham petitioning, and that the

petitioning activities at issue caused it injury.   G. L. c. 231,

§ 59H.

    If it cannot make this showing, however, the nonmoving

party may henceforth meet its second-stage burden and defeat the

special motion to dismiss by demonstrating in the alternative

that each challenged claim does not give rise to a "SLAPP" suit.

It may do so by demonstrating that each such claim was not

primarily brought to chill the special movant's legitimate

petitioning activities.   To make this showing, the nonmoving

party must establish, such that the motion judge may conclude
                                                                   33


with fair assurance, that its primary motivating goal in

bringing its claim, viewed in its entirety, was "not to

interfere with and burden defendants' . . . petition rights, but

to seek damages for the personal harm to [it] from [the]

defendants' alleged . . . [legally transgressive] acts."

Sandholm v. Kuecker, 2012 IL 111443, ¶ 57.   The nonmoving party

must make this showing with respect to each such claim viewed as

a whole.25

     In applying this standard, the motion judge, in the

exercise of sound discretion, is to assess the totality of the

circumstances pertinent to the nonmoving party's asserted

primary purpose in bringing its claim.   The course and manner of

     25
       At the first stage of the anti-SLAPP inquiry, courts
assess whether the nonmoving party's claim is solely "based on"
the special movant's petitioning activity in the sense that the
nonmoving party's claim itself arises only from and complains
only of that petitioning activity. See Fabre, 436 Mass. at 524.
If the special movant meets this threshold burden, and the
nonmoving party then fails to show that such petitioning
activity was sham petitioning, the nonmoving party may now
attempt to establish, under the augmented Duracraft framework,
that its claim is not "based on" the special movant's legitimate
petitioning activity because its primary motivating goal in
bringing the claim was not to chill such petitioning. Because
at this stage the motion judge is to assess in a holistic
fashion whether the claim at issue is a "SLAPP" suit, the
nonmoving party's showing in this regard is as to the entirety
of its claim. Otherwise put, the plaintiff nurses on remand may
attempt to demonstrate that their primary motivating goal in
bringing a purportedly meritorious defamation claim against the
hospital defendants -- alleging as defamatory both the e-mail
message to employees and the Boston Globe articles -- was not to
chill the hospital defendants' legitimate exercise of their
right to petition government in aid of retaining the hospital's
licensure of the unit.
                                                                  34


proceedings, the pleadings filed, and affidavits "stating the

facts upon which the liability or defense is based," G. L.

c. 231, § 59H, may all be considered in evaluating whether the

claim is a "SLAPP" suit.   See Duracraft, 427 Mass. at 161-162

(listing classic indicia of "SLAPP" suits).26   A necessary but

not sufficient factor in this analysis will be whether the

nonmoving party's claim at issue is "colorable or . . . worthy

of being presented to and considered by the court," see L.B. v.

Chief Justice of Probate & Family Court Dept., 474 Mass. 231,

241 (2016), i.e., whether it "offers some reasonable

possibility" of a decision in the party's favor.   See

Commonwealth v. Levin, 7 Mass. App. Ct. 501, 504 (1979).

     On remand, then, the plaintiff nurses may seek to

demonstrate that the hospital defendants' petitioning activity,

i.e., the statements in the Boston Globe article, lacks any

reasonable basis in fact or law and caused the nurses injury.

     26
       This type of inquiry is not unknown in the anti-SLAPP
context. In Matter of the Discipline of an Attorney, 442
Mass. 660, 674 (2004), an attorney facing disciplinary charges
for allegedly attempting to influence a witness improperly
responded by filing a special motion to dismiss. Because we
determined that bar counsel did not have an improper purpose in
bringing charges against the attorney, we denied the attorney's
special motion. Id. We based our conclusion on two factors:
(1) bar counsel had "sought to sanction the respondent for
'conduct that is prejudicial to the administration of justice,'
an undoubtedly meritorious charge if a witness had been
influenced by improper means;" and (2) "the less than careful
means of communication employed by the respondent left his
conduct at least open to the interpretation urged by bar
counsel." Id.
                                                                    35


Failing this, under the augmented Duracraft framework, they may

seek to establish that their defamation claim, viewed as a

whole, is nonetheless not a "SLAPP" suit.     If the plaintiff

nurses cannot meet their second-stage burden under the augmented

framework, the hospital defendants' special motion to dismiss

shall be allowed as to so much of the defamation claim as is

based on the Boston Globe articles, and an appropriate award of

attorney's fees and costs shall be made.

    4.   Conclusion.   The denial of the hospital defendants'

special motion to dismiss the plaintiffs' defamation claim as to

Walczak's statements to the Boston Globe is vacated.     In all

other respects, the order is affirmed.     The matter is remanded

to the Superior Court for further proceedings consistent with

this opinion.

                                   So ordered.